 



Exhibit 10.1

SETTLEMENT AGREEMENT

AND RELEASE

 

This Settlement Agreement and Release (the “Agreement”) is entered into by,
between, and among Merrick Bank Corporation (“Merrick”), on the one hand, and
JetPay Merchant Services, LLC (“JPMS”), JetPay ISO Services, LLC (“JP ISO”),
JetPay, LLC (f/k/a Universal Business Payment Solutions Acquisition Corporation
(“UBPS”), WLES, L.P. (“WLES”), and JetPay Corporation (“JetPay Corp.”),
(collectively, the “Parties,” and each, a “Party”) on the other;

 

WHEREAS, Merrick entered into a (i) Merchant ISO Agreement with JPMS (f/k/a
Standard Payments LLC) dated as of October 30, 2003, (ii) a Merchant ISO
Agreement with JP ISO dated as of January 22, 2007, (ii) a Clearing Bank
Agreement with JetPay, LLC dated as of October 30, 2006, (iv) a Forbearance
Agreement with JP ISO and JPMS fully executed as of May 24, 2012, and (v) an
Escrow Agreement with UBPS, JetPay, LLC, and WLES dated as of December 28, 2012
(collectively, the “Relevant Agreements”);

 

WHEREAS, Merrick asserts JPMS, JP ISO, JetPay, LLC, UBPS, and WLES, as well as
JetPay Corp. as a successor entity (collectively, the “JetPay Entities”) are
required under the Relevant Agreements to indemnify and reimburse Merrick for
certain losses Merrick has accrued as a result of the Parties’ relationships;

 

WHEREAS, certain of the JetPay Entities have filed claims against Merrick
disputing the JetPay Entities liability to Merrick for losses incurred by
Merrick under the Relevant Agreements, and have asserted various claims against
Merrick as set forth in the pleadings in the following civil actions in the
Federal District Court for the District of Utah: 2:12-cv-197; 2:14-cv-149; and
2:14-cv-928 (collectively, the “Relevant Actions”);

 

WHEREAS, Merrick has asserted counterclaims in the Relevant Actions;

 

WHEREAS, the Parties wish to compromise and settle all claims and counterclaims
asserted or that could have been asserted in the Relevant Actions (the
“Claims”);

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein and for other good and valuable consideration the receipt and adequacy of
which is hereby acknowledged by each party to this Agreement, and intending to
be legally bound, the parties agree as follows:

 



 

 

 

1. Settlement Payments.

 

a. The ISO Reserve. The JetPay Entities release all claims to the funds that
were held in reserve by Merrick pursuant to the Merchant ISO Agreements totaling
$4,389,952.28.

 

b. The Secured Notes. Upon execution of the Agreement, JetPay Corp. shall
execute and deliver to Merrick two notes, one in the principal amount of
$5,000,000 in the form, and with the payment terms, set forth on Exhibit A
hereto (the “5MM Note”); and one in the principal amount of $3,850,000 in the
form, and with the payment terms, set forth on Exhibit B hereto (the “3.85MM
Note,” and, collectively with the 5MM Note, the “Notes”). The JetPay Entities
represent and agree that the Notes (Exhibit A and B) are enforceable in all
respects, and that the JetPay Entities hereby additionally waive any objection,
claim or right that they may otherwise have to challenge the enforceability or
validity of the Notes. JetPay Corp.’s obligations under the Notes are secured by
the 3,333,333 shares of JetPay Corp. common stock currently held in escrow
pursuant to the Escrow Agreement (the “Escrow Shares”). The Notes will be
subject to the following mandatory prepayment terms:

 

i. Any sale of the Escrow Shares shall be made on an arm’s-length basis and if
to an affiliate of any of the JetPay Entities, shall be at a price and upon
other terms equivalent to those of an arm’s-length sale to an unaffiliated third
party buyer; and if the purchase price in any sale of the Escrow Shares is less
than 90% of the most recently listed price per share on the NASDAQ Stock Market,
then such sale shall be subject to the prior approval of Merrick. If there is a
sale or sales of some, but not all, of the Escrow Shares, the JetPay Entities
agree to execute and deliver to the Escrow Agent, as set forth in paragraph 2(a)
of the Escrow Agreement, certificates representing the number of Escrow Shares
intended to remain in escrow after such partial sale or sales together with
stock powers for such shares. With respect to the $5MM Note, upon Merrick’s
receipt of net payment from any bona fide purchasers for any of the Escrow
Shares (the “Escrow Shares Sale Proceeds”), Merrick and the relevant JetPay
Entities shall direct the escrow agent to release the purchased Escrow Shares
from escrow in accordance with the “Direction Letter” procedures set forth in
paragraph 4(i) of the Escrow Agreement. Any net Escrow Shares Sale Proceeds will
reduce, dollar for dollar, the outstanding balance under the $5MM Note, applied
first to accrued interest if any, and then to principal. If the Escrow Shares
Sale Proceeds exceed the amounts due Merrick under the $5MM Note, the amount of
such excess shall be deposited with the Escrow Agent to be held as an additional
cash deposit under the Escrow Agreement; and each of the Parties agrees to
execute and deliver to the Escrow Agent written instructions to this effect and
any other amendments, waivers, consents, indemnities and other documents or
instruments necessary to accomplish the same. Any additional cash deposit, along
with any Escrow Shares not sold to prepay the JetPay Entities obligations under
the $5MM Note will remain in escrow as security for the JetPay Entities’
obligations under this Agreement until all the JetPay Entities’ obligations to
Merrick are satisfied.

 



2 

 

 

ii. With respect to the $3.85MM Note, the JetPay Entities shall prepay that note
upon any JetPay Entities’ receipt of any payment from Valley National Bank on
account of the claims brought by JPMS in American Express Travel Related
Services and JetPay Merchant Services, LLC v. Valley National Bank, Civil Action
No. 2:14-cv-7827 (D. N.J.) (the “JP-VNB Action”). The JetPay Entities, through
JPMS, shall pursue the claims brought by JPMS in the JP-VNB Action with
reasonable diligence, at the sole expense and cost of JPMS.

 

iii. With respect to the $3.85MM Note, if JetPay Corp. shall enter into any
refinancing, restructuring or other similar agreement relating to more than 50%
of its outstanding debt, on a date that is prior to the Maturity Date of the
$3.85MM Note (the “Refinancing Date”), then JetPay Corp. shall pre-pay the
entire outstanding principal amount of the $3.85MM Note, all accrued Interest
and all other amounts owed to Merrick hereunder, on or before the Refinancing
Date.

 

2. Default Judgment. Merrick’s agreement to settle and compromise the Claims is
expressly conditioned, as a condition precedent to Merrick’s obligations, on the
timely receipt of all payments due under the Notes. If the JetPay Entities fail
to make any payment when due under the Notes (hereinafter a “Payment Default”),
Merrick is entitled to the entry of a default judgment in the amount agreed upon
herein (the “Default Judgment”). To expedite the Default Judgment process,
concurrently with execution of this Agreement, each of the JetPay Entities,
other than WLES, shall execute and deliver to Merrick Stipulated and Confessed
Judgments to enforce this settlement, jointly and severally, in the forms
attached as Exhibit C hereto, and which may be filed and entered by the Federal
District Court for Utah without notice to any of the JetPay Entities upon a
Payment Default. The JetPay Entities represent and agree that the Stipulated and
Confessed Judgments (Exhibit C) are enforceable in all respects, and that the
JetPay Entities hereby additionally waive any objection, claim or right that
they may otherwise have to the enforceability and validity of the Stipulated and
Confessed Judgments. Further, the JetPay Entities understand, represent and
agree that Merrick can seek to obtain and/or enforce the Default Judgment in any
court of competent jurisdiction, and that upon a Payment Default, the JetPay
Entities waive any objection, claim or right that they may otherwise have to the
entry or enforceability of the Default Judgment, and the JetPay Entities will
cooperate with Merrick to file any papers necessary to assist in obtaining a
Default Judgment. The amounts of the Default Judgments are as follows:

 



3 

 

 

a. Thirty-Two Million Five Hundred Thousand Dollars ($32,500,000) if a Payment
Default occurs prior to the complete pay-off of either of the Notes;

 

b. Twenty-Eight Million Six Hundred and Fifty Thousand Dollars ($28,650,000) if
a Payment Default occurs after payoff of the $3.85MM Note but prior to the
complete payoff of the $5MM Note;

 

c. Twenty-Seven Million Five Hundred Thousand ($27,500,000) if a Payment Default
occurs after payoff of the $5MM Note but prior to the complete payoff of the
$3.85MM Note.   

 

3. Release of Escrow Shares.

 

Except as specifically set forth in paragraph 1(b)(i) of this Agreement, the
Escrow Shares shall remain in escrow to secure the JetPay Entities’ obligations
to Merrick under this Agreement subject to the following:

 

a. In the event of any Payment Default, in addition to the default judgment
remedies set forth in paragraph 2 above, Merrick shall be entitled to submit a
Claim Notice (as defined in the Escrow Agreement) to the Escrow Agent for
release of all Escrow Shares as well as any additional cash deposits, if any
(the “Escrow Fund”), as of the date of the Payment Default, and WLES shall not
file an Objection Notice (as defined in the Escrow Agreement) thereto, nor will
any of the JetPay Entities object to the release or otherwise resist in any
other manner the release of the Escrow Fund in favor of Merrick.  In addition,
upon execution of this Agreement, WLES shall execute, along with Merrick, a
Claim Resolution Certificate to be sent to the Escrow Agent, directing release
of the Escrow Funds to Merrick, in the form attached as Exhibit D hereto, which
letter Merrick shall be entitled to present to the Escrow Agent upon a Payment
Default.

 

b. Upon full payment and satisfaction of the Notes, and absent any breach of
this Agreement by any of the JetPay Entities, Merrick will notify the Escrow
Agent, copying the JetPay Entities, that in accordance with the Escrow
Agreement, Merrick relinquishes any further claims to the Escrow Shares.

 



4 

 

 

4. Payment Allocation. The JetPay Entities, individually and together,
acknowledge, represent and agree that Merrick’s Claims include the amounts
listed on the Payment Allocation Chart attached as Exhibit E hereto, and that
the JetPay Entities do not dispute the validity of each of the amounts set forth
therein nor the manner in which Merrick will allocate those payments due under
this Agreement. The JetPay Entities, individually and together, acknowledge,
represent, and agree that part of the consideration for the settlement of the
Claims is the JetPay Entities’ agreement to the allocation and stated amounts of
settlement payments as set forth on Exhibit E, and the JetPay Entities,
individually and together, agree to the allocation and stated amounts set forth
in Exhibit E with the express understanding that the allocation and stated
amounts may work to their detriment in that the less allocated to Direct Air
Chargeback Losses (as defined on Exhibit E), the less the JetPay Entities,
separately or together, may be able to claim as recoverable damages in the
JP-VNB Action.

 

5. Release.

 

a. Upon timely payment in full of all amounts due under the Notes, and subject
to the satisfaction of the obligations created by this Agreement in favor of
Merrick, Merrick, for good and valuable consideration, waives, releases, and
forever discharges the JetPay Entities, together with their subsidiaries,
affiliates, and predecessor companies and entities, and their past and present
employees, principals, owners, directors, officers, and agents, from any and all
claims, causes of action, charges, suits, debts, controversies, liabilities,
promises, damages, judgments, and demands of any kind, that were asserted or
could have been asserted in the Relevant Actions.

 

b. Subject to satisfaction of the obligations created by this Agreement in favor
of the JetPay Entities, the JetPay Entities, for good and valuable
consideration, waive, release, and forever discharge Merrick, together with its
subsidiaries, affiliates, and predecessor companies and entities, and its past
and present employees, principals, owners, directors, officers, and agents, from
any and all claims, causes of action, charges, suits, debts, controversies,
liabilities, promises, damages, judgments, and demands of any kind, that were
asserted or could have been asserted in the Relevant Actions.

 

6. Conditional Discontinuance. Upon execution of this Agreement, the parties
shall file a proposed conditional stipulation of discontinuance in form attached
as Exhibit F, which discontinuance shall be conditioned on an Order from the
Court retaining jurisdiction to enforce the terms of this Agreement.

 



5 

 

 

7. Arm’s-Length Agreement. The Parties agree that the amount paid and the other
terms of this Agreement were negotiated at arm’s-length in good faith by the
Parties and reflect a settlement that was reached voluntarily after consultation
with experienced legal counsel

 

8. Modifications. This Agreement and all accompanying exhibits may not be
modified or amended, nor may any of its provisions be waived, except by a
writing signed by the Parties or their successors-in-interest.

 

9. Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties concerning the subject matter hereof, and
supersedes any prior or contemporaneous discussion or agreements thereon. The
Parties acknowledge that no Party, or any agent, representative, attorney, or
client of a Party, has made any promise, representation, or warranty whatsoever,
express or implied, that is not contained herein concerning the subject matter
hereof, to induce the other Party to execute the Agreement. The Parties
acknowledge that they have not executed the Agreement in reliance on any
promise, representation, or warranty not contained herein.

 

10. Execution in Counterparts. This Agreement may be executed in one or more
counterparts. All executed counterparts and each of them shall be deemed to be
one and the same instrument provided that counsel for the parties to this
Agreement shall exchange among themselves electronic copies of original signed
counterparts.

 

11. Governing Law and Jurisdiction. The construction, interpretation, operation,
effect and validity of this Agreement, and all documents necessary to effectuate
it, shall be governed by the laws of the State of Utah without giving effect to
its conflict-of-law rules, and the Parties expressly agree to be bound by,
submit to, and subject to the jurisdiction of the Federal District Court for the
District of Utah and to the jurisdiction of the Third Judicial District Court
for Salt Lake County, State of Utah, with respect to any filing, motion, claim,
or action arising out of or relating to this Agreement.

 

12. Authorized Signatories. Each signatory of this Agreement warrants that he or
she is authorized to enter into and execute this Agreement on behalf of the
person or entity for whom/which he or she is signing.

 

13. Cooperation. The Parties agree to cooperate in executing and delivering such
other and additional documents or instruments, and to take all additional
actions that may be necessary or appropriate to give full force and effect to
the terms and intent of this Agreement.

 



6 

 

 

14. Reservation of Rights Against Others. Nothing contained in this Agreement
shall be deemed or construed as a waiver by Merrick or the JetPay Entities of
any claim, right, cause of action, or defense possessed by Merrick and the
JetPay Entities against any person, entity, or insurer. Merrick and the JetPay
Entities expressly reserve all defenses, claims, rights, and causes of action
against all persons, insurers and entities that are not parties to this
Agreement, including but not limited to the claims, causes of action, and
defenses asserted in Merrick Bank Corporation v. Chartis Specialty Insurance
Company, Civil Action No. 12-cv-07315 (S.D.N.Y), Merrick Bank Corporation v.
Valley National Bank, Civil Action No. 13-cv-7756 (D. N.J.), Merrick Bank
Corporation v. Royal Group Services, LTD, LLC et al, Civil Action No. 15-cv-5120
(S.D.N.Y.).

 

15. Agreement the Product of Negotiation. The Parties agree that this Agreement
is the product of negotiation between the Parties through their separate and
respective counsel. In the event of a dispute concerning the interpretation of
this Agreement or of any of its terms or provisions, the Agreement shall be
deemed to have been drafted jointly by all of the Parties.

 

16. Jury Waiver and Summary Enforcement. The Parties irrevocably waive the right
to trial by jury in any action or proceeding arising out of the Agreement, or
relating to its subject matter. The Parties agree that the terms and obligations
of this Agreement can be summarily enforced pursuant to motion by the Federal
District Court for the District of Utah.

 

17. No Agency. Nothing in this Agreement, or any action implemented pursuant
hereto, shall be deemed to create an agency or joint venture relationship
between the Parties.

 

18. Attorney’s Fees. In the event of any dispute, claim or motion to enforce or
interpret the provisions and obligations of this Agreement, the prevailing party
shall be entitled to recover reasonable attorney’s fees, and all other related
costs, plus applicable interest, in addition to any other relief to which that
party may be entitled.

 

19. Notice. Any notices, requests, or demands concerning this Agreement shall be
sent by email and Federal Express to:

 



7 

 

 

For Merrick:

 

Brian W. Jones

General Counsel

Merrick Bank Corporation

10705 South Jordan Gateway, Ste. 200

South Jordan, Utah 84095

Brian.Jones2@MerrickBank.com

 

With Copy to:

 

Daniel Gurfein

Satterlee Stephens LLP

230 Park Ave

New York, NY 10169

dgurfein@ssbb.com

 

For JetPay Corporation:

 

Peter Davidson
JetPay Corporation

1175 Lancaster Avenue, Suite 200

Berwyn, PA 19312
Peter.Davidson@jetpaycorp.com

 

With Copy to:

 

T. Micah Dortch

Cooper & Scully, P.C.

900 Jackson Street, Suite 100

Dallas, TX 75202

Micah.Dortch@cooperscully.com

 

For JetPay Merchant Services, LLC:

 

Peter Davidson
JetPay Corporation

1175 Lancaster Avenue, Suite 200

Berwyn, PA 19312
Peter.Davidson@jetpaycorp.com

 

With Copy to:

 

T. Micah Dortch

Cooper & Scully, P.C.

900 Jackson Street, Suite 100

Dallas, TX 75202

Micah.Dortch@cooperscully.com

 



8 

 

 

For JetPay ISO Services, LLC:

Peter Davidson
JetPay Corporation

1175 Lancaster Avenue, Suite 200

Berwyn, PA 19312
Peter.Davidson@jetpaycorp.com

 

With Copy to:

 

T. Micah Dortch

Cooper & Scully, P.C.

900 Jackson Street, Suite 100

Dallas, TX 75202

Micah.Dortch@cooperscully.com

 

For WLES, L.P.:

 

Trent Voigt
JetPay
3361 Boyington Drive, Suite 180
Carrollton, Texas 75006

trent@jetpay.com

 

With Copy to:

 

Scheef & Stone, L.L.P.

500 N. Akard, Suite 2700

Dallas, TX 75201

Brad.Whitlock@solidcounsel.com

 

 

[Signatures on Following Page]

 

9 

 



 



JETPAY CORPORATION                 By: /s/ Peter B. Davidson  July 26, 2016  
Date   Printed Name: Peter B. Davidson           Title: Vice Chairman          
      JETPAY MERCHANT SERVICES, LLC                 By: /s/ Peter B. Davidson
July 26, 2016   Date   Printed Name: Peter B. Davidson           Title: Vice
Chairman                 JETPAY ISO SERVICES, LLC                 By: /s/ Peter
B. Davidson July 26, 2016   Date   Printed Name: Peter B. Davidson          
Title: Vice Chairman                 JETPAY, LLC                 By: /s/ Peter
B. Davidson July 26, 2016   Date   Printed Name: Peter B. Davidson          
Title: Vice Chairman                 WLES, L.P.                 By: /s/ Trent
Voigt July 26, 2016      Date   Printed Name: Trent Voigt           Title:
President and CEO                 MERRICK BANK CORPORATION                 By:
/s/ Richard Urrutia July 26, 2016     Date   Printed Name: Richard Urrutia      
    Title: President and CEO    



 



10 

